BLD-225                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-2286
                                     ___________

                                  CARLTON MILLS,

                                                  Appellant

                                           v.

                 CITY OF PHILADELPHIA; THE FIVE C’S GROUP
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. Civil No.11-cv-02474)
                    District Judge: Honorable Mary A. McLaughlin
                     ____________________________________

                              Submitted for Possible
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 12, 2012
             Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                             (Opinion filed: July 23, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Carlton Mills appeals from the orders of the United States District Court for the

Eastern District of Pennsylvania dismissing his claims against defendants The Five C’s
                                            1
Group and the City of Philadelphia (City). The District Court determined that Mills’

claims were barred by the statute of limitations. We will summarily affirm the judgment

of the District Court.

         As the parties are familiar with the extensive procedural background of this case

we will only briefly mention the procedural history. In 2008 the City of Philadelphia

initiated proceedings to sell Mills’ residence at 5133 Baltimore Avenue, Philadelphia, at a

tax sale. On July 23, 2008, the City sent notice of the August 6 hearing date by certified

mail to 5924 Malvern Avenue, which Mills alleged was an erroneous address. Mills’

mother resided at the Malvern Avenue address, but no one was home to receive the notice

that day, and it was left at the house. Mills’ mother returned home several days later, and

Mills only received the notice “around July 30th or 31st,” several days before the hearing.

Mills did not attend the hearing. Mills also alleged that he did not receive notice for the

December 18th, 2008 sheriff’s sale of his property to the Five C’s Group. Mills was

informed that his house had been sold in January 2009. The Five C’s Group commenced

eviction proceedings against the plaintiff in July of 2009.1

         On April 13, 2011, Mills filed his complaint under 42 U.S.C. §1983, and claimed

that the City violated his right to procedural due process by failing to provide adequate

notice of the hearings. On May 13, 2011, Mills filed an Amended Complaint naming the

Five C’s Group as a defendant. Mills did not state any claims against the Five C’s Group.


1
    At this point Mills initiated a bankruptcy claim in state court in an effort to keep his
                                                 2
The City moved for dismissal under Federal Rule of Civil Procedure 12(b)(6) arguing

that the complaint was barred by the statute of limitations. The District Court held a

hearing on the motion, which it subsequently granted. The Five C’s Group were then

served with the amended complaint and responded by filing a motion to dismiss, also

based on the statute of limitations. Again, the District Court held a hearing on the motion,

after which it granted the motion.

         We have appellate jurisdiction under 28 U.S.C. §1291, and we review the appeal

for possible summary action. Our review is plenary. See Digacomo v. Teamsters Pension

Trust Fund of Phila. and Vicinity, 420 F.3d 220, 222 n.4 (3d Cir. 2005) (stating standard

of review over dismissal under Rule 12(b)(6 )). Summary action is appropriate if there is

no substantial question presented in the appeal. See Third Circuit LAR 27.4.

         Claims under 42 U.S.C. §1983 are governed by the state’s statute of limitations for

personal injury claims. See Pratt v. Thornburgh, 807 F.2d 355 (3d Cir. 1986). In

Pennsylvania, a plaintiff must bring a cause of action within two years of the injury

giving rise to the alleged violations. See 42 Pa C.S. §5524.

         Mills’ claims stem from the July 23, 2008 notice. Mills concedes that he was

made aware of the hearing before it took place in August of 2008. We agree with the

District Court that all claims arising from the notice are barred by the statute of




house.
                                              3
limitations. Any claims arising from the erroneous notice in December 2008 are also

barred, as Mills concedes that he discovered his house had been sold in January 2009.

      Accordingly, as no substantial question is presented, we will summarily affirm.




                                           4